— Penning J.

By the Court.

delivering the opinion.
Were the appeals good ? If so, the judgments dismissing them, were erroneous.
The appeals were good, if the confessions of judgment were good, and if appeal lies from a confession of judgment— this may be assumed.
The confessions of judgment were good. What has the presence of a jury, to do with a confession of judgment? Nothing. Confession of judgment is a substitute for verdict
And a Court is a Court, notwithstanding, it lack a jury Many judicial acts may be done without a jury. Receiving a confession of judgment is one of them.
*538Appeal lies from a confession of judgment; at least, it does, when the right of appeal, is reserved in the confession; and that right was reserved in this case. Nisbet vs. Lawson, 1 Kelly, 275; 5 Ga. 298.
We think, then, that the judgments dismissing the appeals, were erroneous.
Judgments reversed.